Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Baio on 3/8/2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method for culturing and chemical testing of in vivo like cells, the method comprising:
	a) culturing cells on or in a first plant-derived nanofibrillar cellulose (NFC) hydrogel to obtain in vivo like cells;
	b) exposing the in vivo like cells to a test chemical within a second plant-derived NFC hydrogel after removing at least some of the first NFC hydrogel, the first and second NFC hydrogel having a number average diameter of about 1-20 nm, the second hydrogel having a different NFC concentration than the first NFC hydrogel;
	c) incubating the exposed in vivo like cells; and
	d) detecting, during or after the incubation, a qualitative and/or quantitative impact of the test chemical on the in vivo like cells, by at least one detection technique, the at least one detection technique selected from the group consisting of chromatography, spectroscopy, microscopy, photometry, laser or flow-cytometry, high-throughput screening, or any combination thereof[[;]].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633